Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ATTACHMENT TO ADVISORY ACTION
Responding to Arguments filed 04/02/2021
Applicant's arguments filed 04/02/2021 have been considered but they are not persuasive.
The proposed amendment includes independent claim(s) with new subject matter. The new subject matter necessitates a need for further consideration and/or search.
/ANTHONY R SHUMATE/Primary Examiner, Art Unit 1776